Title: From George Washington to Lieutenant Colonel Udny Hay, 11 July 1779
From: Washington, George
To: Hay, Udny


        
          Sir,
          Head Qrs New Windsor July 11th 1779
        
        I have received your letter of this day—General Heath is to march the route you propose for sending provisions and therefore your first convoy may go that way; but it will not be safe for your future supplies. These must go by the way of Mahopack Pond (or Robinsons mills[}] through Salem, Ridgefield &c.—But as it will depend on the relative position of the troops you will be pleased to write to General Heath and receive his instructions from time to time. He will have the two Connecticut brigades with him. The route by Fredericksburgh & Danbury is so circuitous that we must not make use of it if we can help it. I am with great esteem Sir Your most Obedt serv.
        
          Go: Washington
        
      